Title: From Benjamin Franklin to John Paul Jones, 8 July 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy July 8. 1779.
I received your Favours of the second and 4th Inst. I am sorry for the Accidents that have obliged your little Squadron to return & refit; but hope all may be for the best. Some Days since, Mr Chaumont handed to me the Substance of a Letter in French, which contained heads of the Instructions that M. De Sartine wish’d me to give you. I had them translated & put into the Form of a Letter to you which I signed & gave back to Mr C. who I suppose has sent it to you. I have no other Orders to give: For as the Court is at the chief Expence, I think they have the best right to direct. I observe what you write about a Change of the Destination: But when a thing has been once considered & determined on in Council, they don’t care to resume the Consideration of it, having much Business on hand, and there is not now time to obtain a Reconsideration. It has been hinted to me, that the Intention of ordering Your Cruise to finish at the Texel, is with a View of getting out that Ship: but this should be kept a Secret. I can say nothing about Capt. Landais Prize. I suppose the Minister has an Account of it; but I have heard nothing from him about it: If he reclaims it on Account of his Passport, we must then consider what is to be done. I approve of the Careenage proposed for the Alliance, as a thing necessary. As she is said to be a remarkable swift Sailer, I should hope you might by her means take some Privateers and a Number of Prisoners, so as to continue the Cartel, and redeem all our poor Countrymen. My best Wishes attend you, being ever, with great Esteem, Dear Sir, Your affectionate Friend, & most obedt. Servant.
B Franklin
Honble: Capt: J.P. Jones Esq.
 
[In Franklin’s hand:] If it should fall in your Way, remember that the Hudson’s Bay Ships are very valuable. BF
Addressed: A Monsieur / Monsieur le Cape. Jones, / à L’Orient,
Endorsed: from His Excellency B. Franklin Passy July 8th. 1779. recd. L’Orient July 14th.
